United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-2945
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                    Tina L. Kuehl

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                           Submitted: February 13, 2015
                             Filed: February 20, 2015
                                  [Unpublished]
                                  ____________

Before MURPHY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

     Tina Kuehl appeals the within-Guidelines-range sentence the district court1
imposed after she pled guilty to bank fraud and other offenses. Her counsel has

      1
       The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
moved to withdraw, and has filed a brief under Anders v. California, 386 U.S. 738
(1967), arguing that the district court abused its discretion by failing to give adequate
consideration to Kuehl’s medical issues as a basis for a downward variance. Upon
careful review, we conclude that the district court did not abuse its discretion in
sentencing Kuehl. See United States v. Wanna, 744 F.3d 584, 589 (8th Cir.)
(concluding that district court did not abuse its discretion in declining to vary
downward based on defendant’s “myriad health problems” and sentencing her to
bottom of her advisory Guidelines range), cert. denied, 135 S. Ct. 125 (2014); cf.
United States v. Krzyzaniak, 702 F.3d 1082, 1085-86 (8th Cir. 2013) (with respect
to adequacy of district court’s explanation for sentence, finding no error, much less
plain error, where court acknowledged defendant’s poor health, but explained that
lower sentence was not warranted). In addition, having independently reviewed the
record consistent with Penson v. Ohio, 488 U.S. 75 (1988), we have found no
nonfrivolous issues. Accordingly, we affirm the judgment of the district court.

      As for counsel’s motion to withdraw, we conclude that allowing counsel to
withdraw at this time would not be consistent with the Eighth Circuit’s 1994
Amendment to Part V of the Plan to Implement The Criminal Justice Act of 1964.
We therefore deny counsel’s motion to withdraw as premature, without prejudice to
counsel refiling the motion upon fulfilling the duties set forth in the Amendment.
                       ______________________________




                                          -2-